Citation Nr: 0015356	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	William R. Brummett, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L. R. C.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
September 1995, September 1996, and January 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In the September 1995 rating 
decision, the RO found that new and material evidence to 
reopen the claim for service connection for a back disability 
had not been submitted.  In the September 1995 rating 
decision, the RO denied service connection for hypertension 
and a neck impairment, and again determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disability.  In the January 
1997 rating decision, the RO denied service connection for a 
left ankle disability.  The veteran completed appeals of 
these four issues.  A personal hearing was held before the 
undersigned Board Member at the RO in October 1997.  

In April 1998, the Board denied the claims for service 
connection for hypertension, a neck disability, and a left 
ankle disability.  In addition, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  The veteran appealed that decision.  In a 
Memorandum Decision dated September 22, 1999, the United 
States Court of Appeals for Veterans Claims (Court) 
determined that the veteran had abandoned the claim for 
service connection for hypertension.  In addition, the Court 
affirmed the Board's decision with regard to the denial of 
service connection for a left ankle disability, finding that 
the claim was not well grounded.  Further, the Court vacated 
the Board's April 1998 decision with regard to the issues of 
service connection for a neck disability and whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disability.  The Court 
found that the claim for service connection for a neck 
disability was well grounded.  The issue regarding whether 
new and material evidence had been submitted to reopen the 
claim for entitlement to service connection for a low back 
disability was remanded pursuant to Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a case issued subsequent to the April 
1998 Board decision.

The Board notes that in September 1999, the veteran submitted 
a claim for an increased rating for the left knee disability.  
The evidence currently before the Board indicates that the 
issue is not in appellate status and, therefore, it is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  There is competent medical evidence purporting an 
etiological relationship between the veteran's current neck 
disability and his period of military service; the claim is 
plausible.

2.  The RO denied service connection for a low back 
disability in an April 1990 rating decision; although the 
veteran submitted a notice of disagreement with that 
decision, he did not complete the appeal and the April 1990 
decision became final.

3.  In rating decision dated in March 1992, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for a low back 
disability; after proper notification, the veteran did not 
appeal the decision and it became final.

4.  In rating decision dated in August 1994, the RO 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
low back disability; after proper notification, the veteran 
did not appeal the decision and it became final.

5.  Evidence submitted since the August 1994 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability.

6.  There is competent medical evidence purporting an 
etiological relationship between the veteran's current low 
back disability and his period of military service; the claim 
is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck disability is 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The August 1994 rating decision denying reopening the 
claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1994).

3.  Evidence received since the August 1994 rating decision 
is new and material and the claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that at the time 
of his enlistment examination in June 1972, no neck or low 
back disability was noted.  The service medical records show 
that in August 1973 the veteran fell off a ladder, hit his 
left knee and landed on his side.  He was treated for an 
abrasion and tenderness of the left knee.  The records show 
no complaints of, treatment for, or diagnosis of any other 
injury from the August 1973 accident.  The veteran continued 
to experience pain in the left knee and underwent a left 
lateral meniscectomy in May 1975.

In July 1975, the veteran submitted his initial claim for VA 
benefits.  He alleged that he injured his left knee during 
service.  There were no allegations of any injury to his back 
or neck.

A record of a VA hospitalization from February to March 1977 
shows treatment for the veteran's left knee disability.  The 
record is negative for complaints of, treatment for, or a 
diagnosis of a neck or back disability.  

A VA orthopedic examination in February 1979 examined the 
veteran's left knee.  There were no noted complaints of a 
neck or back disability.

A record of a VA hospitalization in December 1981 shows that 
the veteran underwent arthroscopy of the left knee.  The 
physical examination showed that the veteran's neck was 
supple.  No neck or back problems were noted.

VA outpatient treatment records show that as early as March 
1987 it was noted that the veteran had low back pain.  These 
records basically show that since that time, the veteran 
complained of and received treatment for low back pain.

Private medical records show that the veteran had low back 
problems.  An MRI of the lumbar spine in April 1989 revealed 
posterior osteophytes with disc bulging at L5-S1.  A computed 
tomography of the lumbar spine in May 1989 also showed disc 
bulging and central osteophyte formation at the L5-S1 level 
of uncertain clinical significance.  In a statement dated 
November 1, 1989, Tyrone Hardy, M. D., of the Lovelace 
Medical Center, noted that the veteran's back problem 
"probably is the result of his falling in 1973, sustained 
while he was in the Navy."  In a statement dated August 3, 
1990, Dale Zimmermann, D. O., of the Pain Clinic at Lovelace 
Medical Center noted that the veteran had "chronic recurrent 
neck and back pain, apparently secondary to the knee injury 
with subsequent multiple surgeries of the knee, worsening 
knee problems with neck and back."

A VA fee-basis evaluation dated in March 1990 showed that the 
veteran had lumbosacral and left sacroiliac tenderness on 
direct pressure, no muscle spasm, and some limitation of 
motion.  X-rays of the lumbosacral spine were within normal 
limits.  The pertinent diagnosis was chronic lumbosacral 
sprain.

Additional VA and private medical records continue to show 
that the veteran had chronic low back pain and a 
neck/cervical spine disability.  A MRI by the veteran's 
private physician in July 1991 showed marginal osteophyte 
formation and facet disease at the L5-S1 level which resulted 
in left-sided neural foraminal narrowing and probable 
impingement on the left L5 nerve root.  A December 1994 VA 
radiology report of another MRI of the lumbar spine shows 
that the veteran had advanced disk degeneration at L5-S1 with 
small central posterior disk protrusions.  A VA examination 
in March 1995 showed limitation of motion of the lumbar spine 
with severe pain.  The pertinent diagnosis was back injury 
with MRI evidence of advanced disk degeneration L5-S1.  
Statements dated in October 1995 and December 1995 from 
Mitchell Smolkin, M. D., note his medical opinion that the 
veteran's back problems resulted from his injury in 1973.  A 
VA orthopedic examination in October 1996 showed that the 
veteran had limitation of motion of the back and neck.  The 
pertinent diagnoses were history of lumbosacral protruded 
disk and post traumatic arthritis of the cervical spine.  An 
October 1996 VA radiology report shows that an MRI of the 
lumbosacral spine revealed degenerative changes of L5-S1 with 
midline protruding intervertebral disc.  It was noted that no 
nerve root compromise was identified.  An April 1997 VA 
radiology report shows that X-ray of the cervical spine 
revealed evidence of degenerative disc disease at C5-C6 with 
mild loss of intervertebral disc height as well as anterior 
and posterior osteophyte formation.

The veteran and his wife testified at a personal hearing 
before the undersigned Board Member at the RO in Albuquerque 
in October 1997.  The veteran testified that in August 1973, 
while he was on active duty, he slipped on some steps, hit 
his head and was knocked unconscious.  A seaman assisted him 
back to his bunk.  He testified that he hurt his knee, neck, 
lower back and ankle in that accident.  According to the 
veteran, he first went to a doctor, Dr. Guttman, for his neck 
problem in December 1976.  The veteran testified that he 
complained about his low back during service but that nobody 
took him seriously.  He stated that he constantly complained 
about the pain in his low back/hip area since 1979 and that 
in April 1989 it was finally diagnosed as a herniated disc.

Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disability

As noted above, service connection for a low back disability 
most recently was denied in rating decision of August 1994 on 
the basis that no new and material evidence had been 
submitted to reopen the claim.  The veteran was notified of 
that decision in a letter dated later that month and did not 
appeal.  Accordingly, the August 1994 rating decision became 
final.  38 C.F.R. § 20.1103.  

When a claim is denied by the RO and a timely appeal is not 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104 (b) (West 1991 & Supp. 
1999).  However, if new and material evidence is presented or 
secured with respect to a claim which had been denied, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the issue is whether new and material 
evidence has been received since the August 1994 rating 
decision to reopen the claim for service connection for a low 
back disability.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).

The Board finds that the veteran has submitted new and 
material evidence, relevant to his claim for service 
connection for a low back disability, specifically the 
private treatment record dated August 3, 1990, which was 
received in March 1995, with an assessment from Dr. Zimmerman 
that the veteran had "chronic recurrent neck and back pain, 
apparently secondary to the knee injury . . . ."  In 
addition, in March 1997, the RO received statements dated in 
October 1995 and December 1995 from Mitchell Smolkin, M. D., 
stating that he believed that the veteran's back problems 
resulted from his injury in 1973.  This evidence is new as it 
is not cumulative of evidence already of record.  In 
addition, this evidence is material in that it is directly 
relevant to the claim and provides a medical opinion of a 
nexus between the veteran's current back disability and his 
period of service. 

As the Board has determined that new and material evidence 
has been submitted and the claim for service connection for a 
low back disability has been reopened, the Board must next 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded.  In 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The evidence shows that the veteran currently 
has a low back disability.  For the purpose of determining 
whether the claim is well grounded, the veteran's statements 
and sworn testimony are considered credible and provide 
evidence that he injured his back during service.  In 
addition, there is evidence of a nexus between the in-service 
back injury and the current low back disability.  As noted 
above, the evidence contains private medical opinions that 
the veteran's current back disability is secondary to his 
left knee injury and resulted from his injury in 1973 during 
service.

Once a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of that claim.  
The Board has determined that additional development is 
necessary with regard to the issue of entitlement to service 
connection for a low back disability, as set forth in the 
REMAND section following this decision.

B.  Service Connection for Neck Disability

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(1999).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran has submitted a well-
grounded claim for service connection for a neck disability.  
The evidence shows that he has a current neck disability.  
The April 1997 VA radiology report showed that X-ray of the 
cervical spine revealed degenerative disc disease at C5-C6.  
The evidence, consisting of the veteran's statements and 
sworn testimony show incurrence of a neck injury in service.  
In addition, the August 3, 1990 assessment by Dr. Zimmermann 
that the veteran's chronic recurrent neck pain is apparently 
secondary to the knee injury, provides medical evidence of a 
nexus between the in-service neck injury and the current neck 
disability.

Once a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of that claim.  
The Board has determined that additional development with 
regard to the issue of entitlement to service connection for 
a neck disability is necessary, as set forth in the REMAND 
section following this decision.


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.

The claim for service connection for a low back disability is 
well grounded.

The claim for service connection for a neck disorder is well 
grounded.


REMAND

A review of the veteran's service medical records shows that 
the RO has not received the veteran's separation examination 
report.  Accordingly, it appears that the RO may not have all 
of the veteran's available service medical records.

At the hearing in October 1997, the veteran testified that he 
was initially treatment for his neck disorder after service 
in December 1976 by Dr. Guttman.  The veteran did not mention 
whether this physician was a private doctor or employed by 
the VA.  Those treatment records do not appear to be in the 
veteran's claims file and are relevant to his claim for 
service connection for a neck disability.

Although the veteran has had VA orthopedic examinations, none 
of the examiners provided a medical opinion as to the 
etiology of the veteran's low back and neck disabilities.  
Moreover, there is no opinion as to whether the veteran's 
service-connected left knee disability aggravates his neck 
and low back disabilities.  When aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran is 
entitled to service connection and compensation for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers (VA and non-VA) 
who have treated him for his neck and low 
back disabilities and whose records are 
not currently associated with the 
veteran's claims file, in particular the 
full name and address of Dr. Guttman.  
After securing the necessary releases 
from the veteran, records of all such 
treatment should be obtained and 
associated with the claims folder.

2.  The RO should request any additional 
medical records from the Albuquerque VA 
Medical Center of treatment since July 
1997.

3.  The RO should contact the National 
Personnel Research Center in St. Louis, 
Missouri, and request any additional 
service medical records of the veteran, 
specifically his separation examination 
report.

4.  The veteran should be afforded a VA 
examination by the appropriate specialist 
of his neck and low back.  The claims 
file and a copy of this remand must be 
made available to the examiner and 
reviewed prior to the examination.  All 
indicated tests and studies should be 
completed and reviewed by the examiner.  
The examiner is requested to provide a 
diagnosis of any neck and low back 
disabilities noted on examination.  
Additionally, the examiner should provide 
a medical opinion addressin whether any 
neck and low back disability is 
attributable to military service or any 
incident thereof.  Further, the examiner 
should specifically provide an opinion 
whether the veteran's service-connected 
left knee disability aggravates the 
veteran's neck or low back disability.  
The examiner is requested to note the 
support for all opinions expressed.

5.  The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

6.  After the requested development has 
been completed to the extent possible, 
the RO should again review the claims of 
entitlement to service connection for a 
neck disability and a low back 
disability.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



